COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


MELVINE O. KING
                                                                MEMORANDUM OPINION *
v.     Record No. 1294-09-4                                          PER CURIAM
                                                                   OCTOBER 13, 2009
AIRLINES REPORTING CORP. AND
 FEDERAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kenneth D. Bynum; Bynum & Jenkins, PLLC, on brief), for
                 appellant.

                 (Richard S. Sperbeck; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       Melvine O. King appeals a decision of the Workers’ Compensation Commission finding

that her injury did not arise out of or in the course of her employment. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See King v. Airlines

Reporting Corp., VWC File No. 234-97-74 (May 20, 2009). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.